UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Exact name of registrant as specified in Charter) Nevada 000-53739 20-3107499 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 5555 Melrose Avenue, Swanson Building Suite 400 Hollywood, CA 90038 (Address of Principal Executive Offices) (323) 956-8388 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x As of July 14, 2010, there were 74,251,077 shares of our common stock issued and outstanding. MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Formerly, Michael Lambert, Inc.) FORM 10-Q May 31, 2010 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T Control and Procedures 14 PART II OTHER INFORMATION Item 1 Legal Proceedings 15 Item 1A Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 2 ITEM 1. FINANCIAL STATEMENTS MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Formerly, Michael Lambert, Inc.) (A Development-Stage Company) BALANCE SHEETS May 31, 2010 November 30, 2009 (Unaudited) (Audited) CURRENT ASSETS Cash $ $ Subscription receivable - TOTAL CURRENT ASSETS Intangible assets, net Film production costs(Note 8) - Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accounts payable – related party - Accrued liabilities Common stock liability (Note 6) - TOTAL CURRENT LIABILITIES Convertible long- term debt – related party (Note 4) TOTAL LIABILITIES Commitments and contingencies (Note 5) - - STOCKHOLDERS’ DEFICIT Preferred stock, $0.001 par value,10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 140,000,000 shares authorized, 74,251,077 and 68,530,952shares issued and outstanding as of May 31, 2010 and November 30, 2009, respectively. Shares committed to be issued (Note 6) - Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES & STOCKHOLDERS’ DEFICIT $ $ See notes to financial statements 3 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Formerly, Michael Lambert, Inc.) (A Development-Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended May 31, Six Months Ended May 31, For the Period from August 5, 2009 (Inception) to May 31, 2010 Revenue $
